43 F.3d 712
310 U.S.App.D.C. 61
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.AUTEK SYSTEMS CORPORATION,v.UNITED STATES of America;  Small Business Administration;Patricia F. Saiki, Honorable, Administrator of the SmallBusiness Administration;  Judith A. Watts, AssociateAdministrator of the Minority Small Business and CapitalOwnership Development;  Erskine Bowles, Administrator of theSmall Business Administration.
No. 93-5399.
United States Court of Appeals, District of Columbia Circuit.
May 13, 1994.

Before:  MIKVA, Chief Judge, and SILBERMAN and RANDOLPH, Circuit Judges
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, the response thereto, and the reply, it is


2
ORDERED that the motion be granted substantially for the reasons stated by the district court in its order filed October 22, 1993.  The merits of the parties' positions are so clear as to warrant summary action.  See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);  Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.